TJOFLAT, Circuit Judge,
dissenting from the denial of rehearing en banc, in which WILSON, Circuit Judge, joins:
I.
I would grant rehearing en banc. So that we can consider the merits of this appeal, I would direct the district court to issue an injunction under the All Writs Act, 28 U.S.C. § 1651(a). Otherwise the appeal will become moot. See Schiavo v. Schiavo, 403 F.3d 1261, 2005 WL 665257 (11th Cir. Mar.23, 2005) (Tjoflat, J., dissenting from the denial of rehearing en banc).1
The plaintiffs have now stated a plausible claim that the Due Process Clause of the Fourteenth Amendment requires clear and convincing evidence of an individual’s wishes before a state court may order withdrawal of life-sustaining nutrition, hydration, or other medical attention.2 See generally Cruzan v. Missouri Dep’t of Health, 497 U.S. 261, 110 S.Ct. 2841, 111 L.Ed.2d 224 (1990) (holding that a state may require clear and convincing evidence of an incompetent’s wishes to the withdrawal of life-sustaining treatment); Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) (holding that a state must support allegations of neglect by clear and convincing evidence before it may terminate parental rights); Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979) (holding that the clear and convincing evidence standard is required in civil commitment proceedings). If such a right exists, it is not enough to simply say that the state statute does, in fact, require clear and convincing evidence.
In Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), a collateral attack on a state-court criminal conviction, the state trial court had stated that it was applying the constitutionally required reasonable doubt standard, but the defendant argued that his constitutional rights were nonetheless violated because *1280there was insufficient evidence in the record for a rational factfinder to convict him under that standard. The Court agreed and held that “the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. at 319, 99 S.Ct. 2781. Similarly, in the case at hand, while it is clear that the state court purported to use the clear and convincing evidence standard, the plaintiffs argue that there is simply insufficient evidence to support its findings under that standard. The relevant question here is whether a rational factfinder could have found by clear and convincing evidence that Mrs. Schiavo would have wanted nutrition and hydration to be withdrawn under these circumstances. The plaintiffs carry a heavy burden, but I do not believe that this question can be determined in this expedited fashion without a hearing on the merits.3
Thus, “we certainly cannot say that [the plaintiffs have] no likelihood of prevailing on the merits. As long as this factor is present to some degree, it is not even necessary that a substantial likelihood of success be shown. Where the other factors are strong, a showing of some likelihood of success on the merits will justify temporary injunctive relief.” Productos Carnic, S.A. v. Cent. Am. Beef & Seafood Trading Co., 621 F.2d 683, 686 (5th Cir.1980).4 The other factors are strong in this case. See Schiavo v. Schiavo, 403 F.3d at 1241-42, 2005 WL 648897, at *17-18 (11th Cir. Mar.23, 2005) (Wilson, J., dissenting). Accordingly, I would grant a preliminary injunction.
II.
Judge Birch now argues that this court lacks jurisdiction to entertain this case due to constitutional infirmities in the legislation enabling federal review of this case. In particular, he identifies four provisions of the Act that “constitute legislative dictation of how a federal court should exercise its judicial functions.” Ante, at 1273. I believe that it is fully within Congress’s power to dictate standards of review and to waive in specific cases nonconstitutional abstention doctrines. Indeed, if Congress cannot do so, the fate of hundreds of federal statutes would be called into serious question. I wish to dispel any questions about our jurisdiction in this case.
Under Article III, Congress has the power both to establish federal courts and, except as to the original jurisdiction of the Supreme Court, to make exceptions and regulations as to their jurisdiction. U.S. Const, art. III. The Supreme Court has recognized, at least in some contexts, that Congress also has the power to require federal courts to entertain causes of action they would not otherwise have entertained for prudential reasons. Cf. Raines v. Byrd, 521 U.S. 811, 820 n. 3, 117 S.Ct. 2312, 2318 n. 3, 138 L.Ed.2d 849 (1997) (“It is settled that Congress cannot erase Article Ill’s standing requirements by statutorily granting the right to sue to a plaintiff who would not otherwise have standing .... We acknowledge, though, that Congress’ decision to grant a particular plain*1281tiff the right to challenge an Act’s constitutionality ... eliminates any prudential standing limitations and significantly lessens the risk of unwanted conflict with the Legislative Branch when that plaintiff brings suit.” (citation omitted)).
This is not a case, to use separation-of-powers parlance, of Congress “arrogating” power to itself, nor is it a case in which one branch of government has “impair[ed] another in the performance of its constitutional duties.” Loving v. United States, 517 U.S. 748, 757, 116 S.Ct. 1737, 1743, 135 L.Ed.2d 36 (1996) (emphasis added). Instead, Congress has prescribed a particular approach to a particular problem in the general domain of federal jurisdiction, without presuming to dictate — in any respect — our performance of a court’s essential function: “to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803) (Marshall, C.J.). It is in this domain that the Supreme Court has jealously guarded our power against intrusion by Congress. See, e.g., Dickerson v. United States, 530 U.S. 428, 432, 120 S.Ct. 2326, 2329-30, 147 L.Ed.2d 405 (2000) (“We hold that Miranda, being a constitutional decision of this Court, may not be in effect overruled by an Act of Congress, and we decline to overrule Miranda ourselves. We therefore hold that Miranda and its progeny in this Court govern the admissibility of statements made during custodial interrogation in both state and federal courts.”).
Here, Congress has attempted only what has long been established to be within its power to dictate: our standard of review,5 the effect of a prior state court judgment on that review,6 the application of prudential abstention doctrines,7 and the *1282effect of exhaustion requirements.8 I know of no case barring Congress from so dictating, and Judge Birch does not cite any. Indeed, quite to the contrary, Judge Birch cites cases establishing that both our abstention and exhaustion doctrines are prudential. See ante, at 1274. If none of these dictates by itself goes beyond Congress’s power to determine the jurisdiction of federal courts, I know of no doctrine that could convert their aggregation into a separation-of-powers violation.

. The panel in its first opinion on this matter appears to have conflated injunctive relief under the All Writs Act, which has nothing to do with the merits of an appeal, with an ordinary preliminary injunction, which requires a showing of a substantial likelihood of success on the merits. See Schiavo v. Schiavo, 403 F.3d 1223, 2005 WL 648897 (11th Cir. Mar.23, 2005).


. While I think that the plaintiffs have stated a plausible claim, I am not certain they will succeed on the merits. One reason for my uncertainty is the hurried pace of this litigation. To give the plaintiffs' claims the reasoned attention they deserve, and to develop the certainty the law demands, we should rehear this case en banc. The United States Supreme Court encourages such caution in life-and-death situations, such as in its federal habeas jurisprudence. The Court has said that "[i]f the district court cannot dismiss the petition on the merits before the scheduled execution, it is obligated to address the merits and must issue a stay to prevent the case from becoming moot” when the prisoner dies. Lonchar v. Thomas, 517 U.S. 314, 320, 116 S.Ct. 1293, 1297, 134 L.Ed.2d 440 (1996). Similarly, because the plaintiffs have stated a plausible claim, we should issue an injunction to avoid the case from becoming moot when Mrs. Schiavo perishes.


. Judges Carnes and Hull are firmly convinced that "the evidence clearly was sufficient to meet the clear and convincing evidence standard, which the Florida courts had imposed and did apply in this case." Ante, at 1279. My contention is that we cannot make this determination now. Instead, the district court should make this determination only after a full and careful review of the evidence, which cannot occur under current time constraints.


. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.


.Judge Birch attempts to define standards of review as “rules of decision,” but I find no basis for this in the case law. The rules Congress has established here go to the extent of our authority to assess the merits of claims, without authorizing any new claims or elements thereof to guide our determination of federal questions. As such, Congress's rules are jurisdictional in nature. See, e.g., Sosa v. Alvarez-Machain, - U.S. -, 124 S.Ct. 2739, 2755, 159 L.Ed.2d 718 (2004) ("Nor would the distinction between jurisdiction and cause of action have been elided by the drafters of the [Judiciary] Act or those who voted on it. As Fisher Ames put it, 'there is a substantial difference between the jurisdiction of courts and rules of decision.' 1 Annals of Cong. 807 (Gales ed. 1834).”).
Furthermore, to hold that Congress may not establish nor alter standards of review would wreak havoc on dozens of federal statutes that do just that in numerous contexts. See, e.g., 5 U.S.C. § 552 (providing for de novo review of federal agency determinations of fees for requests of records of notice and comment proceedings).
Of course, the habeas corpus statutes are a subset of this string of cases. Section 2254 review, in particular, prescribes not just any standard of review, but one regarding the degree of deference to be afforded final state adjudications. 28 U.S.C. § 2254(d).


. Indeed, leaving aside whatever effect this might have on our abstention doctrines— which I deal with in note 7, infra — de novo review of state determinations of federal questions seems consonant with traditional relations between federal and state courts, particularly in light of the fact that Congress need not vest the power to adjudicate federal questions at all in state courts in the first place. See Martin v. Hunter's Lessee, 14 U.S. (1 Wheat.) 304, 336-37, 4 L.Ed. 97 (1816) (Story, J.) ("At all events, whether the one construction or the other prevail, it is manifest that the judicial power of the United States is unavoidably, in some cases, exclusive of all state authority, and in all others, may be made so at the election of congress.”). Separate questions might arise if, upon reviewing the merits of the case, we determined that the parties had called upon the district court to review a state court judgment of state law. See Murdock v. Memphis, 87 U.S. (20 Wall.) 590, 625-28, 22 L.Ed. 429 (1875).


. In fact, the abstention doctrine applicable in this case — the so-called Rooker-Feldman doctrine — does not even rise to the level of “prudential,” i.e., court-made doctrine. Although Judge Birch describes this doctrine as "juris*1282dictional,” he concedes as he must that "there exists an exception to Rooker-Feldman when a federal statute authorizes federal appellate review of final state court decisions.” See ante, at 1272 n. 3. That is because Rooker did not establish a constitutional (or even prudential) bar to federal review of final state court decisions; instead, it recognized a statutory bar to such review. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 150, 68 L.Ed. 362 (1923) ("Under the legislation of Congress, no court of the United States other than this court could entertain a proceeding to reverse or modify the judgment for errors of that character. Judicial Qode, § 237, as amended by Act Sept. 6, 1916, c. 448, § 2, 39 Stat. 726 (Comp.St. § 1214). To do so would be an exercise of appellate jurisdiction. The jurisdiction possessed by the District Courts is strictly original.” (emphasis added)); cf. Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 644 n. 3, 122 S.Ct. 1753, 1759, 152 L.Ed.2d 871 (2002) ("The Rooker-Feldman doctrine merely recognizes that 28 U.S.C. § 1331 is a grant of original jurisdiction, and does not authorize district courts to exercise appellate jurisdiction over state-court judgments, which Congress has reserved to this Court, see § 1257(a). The doctrine has no application to judicial review of executive action, including determinations made by a state administrative agency."). Thus, it was completely within Congress's power to make an exception to the general rule regarding the power of the district courts to review final state court decisions, and it is clear from the face of the statute that Congress intended to do so. Judge Birch does not explain why, under these circumstances, it is of any moment whether Congress provided such an exception in the body of the Americans with Disabilities Act or the Rehabilitation Act of 1973.


. Congress's authority over exhaustion requirements was recognized in Patsy v. Board of Regents of Florida, 457 U.S. 496, 513, 102 S.Ct. 2557, 2566, 73 L.Ed.2d 172 (1982) ("[P]olicy considerations alone cannot justify judicially imposed exhaustion unless exhaustion is consistent with congressional intent.” (emphasis added)).